Citation Nr: 0633041	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-43 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
September 1973, and has verified active duty for 
training(ACDUTRA) from September 1970 to January 1971.  The 
record indicates that he served in the Army National Guard 
prior to September 1970.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a December 2003 
rating decision of the VA Regional Office (RO) in St. Paul, 
Minnesota that denied service connection for hepatitis C.

The appellant was afforded a personal hearing by 
videoconference in July 2006 before the undersigned Acting 
Veterans Law Judge.  The transcript is of record.

The record reflects that a VA clinical report dated in August 
2006 was submitted into evidence subsequent to the most 
recent supplemental statement of the case dated in May 2006.  
This information is pertinent to the veteran's claim of 
entitlement to service connection for hepatitis C.  The 
appellant waived consideration by the agency of original 
jurisdiction as to the additional evidence in a letter dated 
in August 2006. See 38 C.F.R. §§ 19.38(b)(3), 20.1304(c)) 
(2006).


FINDING OF FACT

The veteran has hepatitis C that is more likely attributable 
to sexual trauma/assault during his period of military 
service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor or the veteran, 
hepatitis C was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for hepatitis C.  
He contends that he contracted the disease during service, 
most likely as a result of being "gang raped" by five men 
in the early 1970s.  Other risk factors cited for 
transmission of hepatitis C included razor and toothbrush 
sharing in the military.  

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  However, the Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating his claim. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2).  In view of the 
Board's favorable decision and full grant of the benefit 
sought on appeal in this instance, further assistance is 
unnecessary to aid the appellant in substantiating his claim.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection, there must be evidence of an 
etiological relationship between a current disability and 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. §§ 
3.303, 3.306 (2006).



The Evidence

The veteran's service medical records do not refer to any 
complaints, symptoms or findings relating to hepatitis or 
liver disease.  A claim for entitlement to service connection 
for hepatitis C was received in June 2003.  Private clinical 
records dated between November 2002 and February 2003 were 
received showing that the veteran had problems with 
considerable fatigue for which he had sought treatment in 
November 2005.  He was found to have elevated liver tests and 
positive hepatitis C antibodies for which further work-up was 
scheduled.  It was noted at that time that he served in 
Germany and had had nasal amphetamine usage only.  He denied 
household contacts using IV needles or having hepatitis.  It 
was reported that there were no tattoos.  

The veteran subsequently underwent further laboratory testing 
and liver biopsy that yielded a diagnosis of chronic 
hepatitis C, Grade 2, Stage III.  In a February 2003 medical 
report, the physician wrote that hepatitis C was probably 
acquired in Vietnam.  [The clinical record shows that Vietnam 
was crossed out and the word Germany was inserted above the 
strikeout.]

The veteran was sent a hepatitis C risk factors development 
letter by VA.  In a response received in September 2003, he 
stated that he had shared shaving kits [in the military], and 
indicated that he had been a healthcare worker or had been 
exposed to contaminated blood or fluids at a VA facility 
where he had worked for over 20 years.  He denied all other 
high-risk activities.

The appellant was afforded a VA examination in October 2003 
and provided pertinent history as to the possible mode of 
hepatitis transmission of an incident in which he had sliced 
his thumb with a meat cutter while serving as a cook in 
Germany.  He stated that he did not require stitches at that 
time but said that it was a significant wound.  He related 
that to his knowledge, he was not exposed to anyone's blood 
at that time.  The appellant stated that he was not involved 
with blood or blood products in relation to his service or 
other employment.  He denied any IV drug use.  The veteran 
did admit to using intranasal cocaine and "speed" while he 
was in service in Germany.  He also said that he used hashish 
and shared a pipe with other enlisted men in Germany.  There 
was no history of piercings or tattoos.  He reported that he 
was engaged when he entered service, and had a steady 
relationship prior to service and afterwards.  It was noted 
that he married his current wife in 1992 and that she had 
tested negative for hepatitis C in the past.  The appellant 
denied having any history of sexually transmitted diseases.  
He denied receiving acupuncture, hemodialysis and any known 
acute infection characterized by jaundice while in the 
military.  He did state that on occasion, he and other 
servicemen borrowed razors from each other.  He related that 
he had a cyst surgically removed from his chest while in 
service.  

Prior clinical records were reviewed, a physical examination 
was conducted and laboratory studies were performed.  A 
diagnosis of hepatitis C was rendered.  The examiner stated 
that the veteran admitted to using intranasal drugs in 
Germany and it was opined that this appeared to be the mode 
of transmission of hepatitis C.  It was reported that no 
other significant risk factors were noted on current 
examination.  

VA outpatient clinical records dated between 2002 and 2004 
show that the appellant received treatment for multiple 
complaints and disorders, including follow-up for hepatitis C 
and psychiatric symptoms.  In March 2004, he was seen for 
mental health counseling and provided history to the effect 
that while in the National Guard in or around 1970, he was 
jumped, beaten and dragged by the ankle by about four or five 
men who raped him.  He said that he did not report the 
incident for fear that they would kill him.  A diagnosis of 
military sexual trauma was rendered in this regard.

By rating action dated in December 2004, service connection 
was granted for post traumatic stress disorder (PTSD) based 
on personal assault/sexual trauma.  The RO accepted the 
veteran's stressor of in-service sexual trauma as the basis 
for PTSD.  It is noted that the stressor was first reported 
long after service discharge, which is not unusual in 
personal assault cases. 

The veteran was afforded a VA examination for hepatitis C 
purposes in December 2005.  It was noted that prior medical 
reports were reviewed.  Following physical examination, the 
examiner opined that veteran's hepatitis was less likely than 
not caused by or the result of the alleged sexual assault.  
It was concluded that his high risk intranasal drug use and 
heavy alcohol use were more likely associated with 
contracting hepatitis C.

The veteran presented testimony upon personal hearing on 
appeal in July 2006 essentially reiterating his risk factors 
for hepatitis C and that course of his disease process.  He 
and his wife also provided a more detailed account of his 
emotional status since sexual assault in service. 

The record reflects that following his personal hearing in 
July 2006, the veteran submitted a medical report dated in 
August 2006 from his treating provider, a VA nurse 
practitioner in the hepatitis C clinic, who recited some of 
the appellant's pertinent history, delineated a history of 
his risk factors for hepatitis C, and provided some 
epidemiological data.  It was found at that time that the 
appellant was more likely than not infected with hepatitis 
between 1969 and 1970, and that his risk factors were 
intranasal drug use, razor and toothbrush sharing and the 
sexual trauma he experienced during that time frame.  The 
report was concurred in and signed by a VA medical doctor.

Analysis

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades, 
etc. VBA letter 211B (98-110) November 30, 1998.

In this instance, the evidence clearly shows that the veteran 
has a diagnosis of hepatitis C, and has several risk factors 
for the transmission of that disease.  Notably, he admits to 
the use of intranasal drugs in service and stated that he 
shared razor blades with fellow service members.  He states 
that he was exposed to contaminated blood or fluids at a VA 
facility where he had worked for over 20 years.  The Board 
observes that in October 2003, upon review of the veteran's 
claims folder, a VA examiner concluded that the mode of 
transmission of hepatitis C was the use of intranasal drugs 
in Germany.  

A VA examiner in December 2005 opined that it was less likely 
than not that hepatitis C was caused by or the result of 
alleged sexual assault.  The December 2005 examiner 
apparently discounted the link between hepatitis C and sexual 
assault given the lack of corroborative evidence of a sexual 
assault in service.  (VA has, however, already conceded the 
occurrence of the sexual assault.) 

Conversely, a VA nurse practitioner's opinion in August 2006, 
which is co-signed by a medical physician, is to the effect 
that the sexual trauma the veteran experienced in the 
military was also one of his risk factor for the transmission 
of the disease.  It must again be pointed out that VA has 
conceded that the veteran was sexually assaulted in service 
through its grant of service connection for PTSD.  Therefore, 
notwithstanding medical opinions to the contrary, the Board 
finds that the evidence is at least in relative equipoise 
such that the veteran may be accorded the benefit of the 
doubt. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).  The Board thus resolves the 
benefit of the doubt in favor of the veteran and finds that 
service connection is warranted for hepatitis C based on  
sexual trauma in service.  



ORDER

Service connection for hepatitis C is granted. 



_________________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


